DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the application filed on 04/30/2020, in which, claims 1-15 remain pending in the present application with claims 1 and 11 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 30, 2020 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Claim Objections
Claims 1-10 are objected to because of the following informalities:
an coupling protrusion; and a second stand member including an coupling groove having ….” The claimed language “an” should be changed to “a”.
Appropriate correction is required. Claims 2-10 depends on claim 1 thus inheriting the objected feature.

Specification Objections
Specification is objected to because of the following informalities:
Paragraph [0010] is recited, “a first stand member including an coupling protrusion; and a second stand member including an coupling groove having ….” The claimed language “an” should be changed to “a”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20170265321 A1, hereinafter Park) in view of An et al. (US 20140338144 A1, hereinafter An).
Regarding claim 1, Park discloses a display apparatus comprising: 
a display unit (see Park, paragraph [0037]: “As shown in FIG. 1, a display apparatus 1 according to an exemplary embodiment may include a display unit 10 configured to display a screen”); and 
a stand connected to the display unit and supporting the display unit (see Park, paragraph [0037]: “As shown in FIG. 1, a display apparatus 1 according to an exemplary embodiment may include… a stand 20 configured to support the display unit 10 to stand on a horizontal plane”), 
wherein the stand comprises: 
a first stand member including an coupling protrusion (see Park, paragraph [0037]: “The first stand member 21 may include the first leg portion 211 supported on the horizontal plane, and a first coupling portion 215 forming a part of a front portion of the coupling portion”); and 
a second stand member including an coupling groove having a shape corresponding to a shape of the coupling protrusion such that the coupling protrusion is inserted into the coupling groove, and coupled to the first stand member to form the stand (see Park, paragraph [0042]: “the display apparatus 1 may be completely assembled by coupling the first stand member 21 with the second stand member 22 through the first coupling portion 215 and the second coupling portion 225 to form the stand 20, and then inserting the coupling portion formed by the first coupling portion 215 
that the first stand member and the second stand member are coupled to each other in a diagonal direction (see Park, FIG. 2 and paragraph [0040]: “since the stand 20 is configured with the first stand member 21 and the second stand member 22 that can be coupled with each other in a front-rear direction”). 
Regarding claim 1, Park discloses all the claimed limitations with the exception of wherein the coupling protrusion is obliquely formed in a downward direction.
An from the same or similar fields of endeavor discloses wherein the coupling protrusion is obliquely formed in a downward direction (see An, paragraph [0153]: “the coupling protrusion 311 is inserted into the coupling guide part 364, and then the coupling protrusion 311 of the cover 310 is coupled downward in the direction of the arrow”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in An with the teachings as in Park. The motivation for doing so would ensure the system to have the ability to use the coupling design disclosed in An to include a coupling guide part which guides the coupling of a coupling protrusion to insert into the coupling guide part and to couple the coupling protrusion in a downward direction thus forming the coupling protrusion obliquely in a downward direction such that the first stand member and the second stand member coupled to each other in a diagonal direction in order to enable a stable coupling of the first stand member and the second stand member.
 claim 2, the combination teachings of Park and An as discussed above also disclose the display apparatus of claim 1, wherein the first stand member includes a first coupling surface (see Park, paragraph [0043]: “surface of the first coupling portion 215”) on which the coupling protrusion protrudes direction (see An, paragraph [0153]: “the coupling protrusion 311”), and 
a lowest point of the coupling protrusion is located below a contact point between the coupling protrusion and the first coupling surface (see An, paragraph [0153]: “As shown in FIG. 13 c, after the coupling protrusion 311 is guided to the lowest end of the coupling guide part 364, the coupling protrusion 311 is coupled to the coupling recess 363”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 3, the combination teachings of Park and An as discussed above also disclose the display apparatus of claim 2, wherein the second stand member includes a second coupling surface (see Park, paragraph [0043]: “surface of the second coupling portion 225”) on which the coupling groove is recessed (see An, paragraph [0152]: “The coupling guide part 364 is formed adjacent to a coupling recess 363 of the body 320 and guides such that the coupling protrusion 311 of the cover 310 is coupled to the coupling recess 363”), and 
a lowest point of the coupling groove is located below a contact point between the coupling groove and the second coupling surface (see An, paragraph [0153]: “As shown in FIG. 13 c, after the coupling protrusion 311 is guided to the lowest end of the 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 4, the combination teachings of Park and An as discussed above also disclose the display apparatus of claim 3, wherein when the first stand member is coupled to the second stand member, the first coupling surface makes surface contact with the second coupling surface (see Park, paragraph [0022]: “stand includes a first stand member and a second stand member coupled with each other in the front-rear direction to form the stand”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 5, the combination teachings of Park and An as discussed above also disclose the display apparatus of claim 1, further comprising a coupling plate that couples the display unit to the stand such that the display unit is connected to the stand (see Park, paragraph [0042]: “the display apparatus 1 may be completely assembled by coupling the first stand member 21 with the second stand member 22 through the first coupling portion 215 and the second coupling portion 225 to form the stand 20, and then inserting the coupling portion formed by the first coupling portion 215 and the second coupling portion 225 into the coupling groove 10 a of the display unit 10”).
The motivation for combining the references has been discussed in claim 1 above.
 claim 6, the combination teachings of Park and An as discussed above also disclose the display apparatus of claim 5, wherein the coupling plate is coupled to the first stand member and the second stand member to prevent the first stand member from being separated from the second stand member (see Park, paragraph [0049]: “in  order to stably couple the first coupling bracket 213 with the second coupling bracket 223, a locking member 214 may be installed in the first bracket portion 213 a of the first coupling bracket 213, and a locking hole 223 c may be formed in the second bracket portion 223 a of the second coupling bracket 223 so that the locking member 214 may pass through the locking hole 223 c and may be locked within the locking hole 223 c. In the present exemplary embodiment, the locking member 214 may be fabricated separately from the first coupling bracket 213, and then forcibly pressed into a hole 213 c formed in the first bracket portion 213 a of the first coupling bracket 213 and fixed therein”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 7, the combination teachings of Park and An as discussed above also disclose the display apparatus of claim 1, wherein the first stand member includes: 
a first leg portion supported on a horizontal plane (see Park, paragraph [0041]: “The first stand member 21 may include the first leg portion 211 supported on the horizontal plane”); 

a first housing accommodating the first leg portion and the first coupling portion (see Park, paragraph [0043]: “The first coupling portion 215 may include a first coupling cover 212 forming an outer surface of the first coupling portion 215, and a first coupling bracket 213 fixed at a rear center portion of the first leg portion 211”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 8, the combination teachings of Park and An as discussed above also disclose the display apparatus of claim 7, wherein the second stand member includes: 
a second leg portion supported on the horizontal plane (see Park, paragraph [0041]: “the second stand member 22 may include the second leg portion 221 supported on the horizontal plane”); 
a second coupling portion coupled to the second leg portion and including the coupling groove (see Park, paragraph [0042]: “the second coupling portion 225 into the coupling groove 10 a of the display unit 10”); and 
a second housing accommodating the second leg portion and the second coupling portion (see Park, paragraph [0046]: “The second coupling portion 225 may include a second coupling cover 222 forming an outer surface of the second coupling portion 225, and a second coupling bracket 223 fixed at a front center portion of the second leg portion 221”).

Regarding claim 9, the combination teachings of Park and An as discussed above also disclose the display apparatus of claim 8, wherein the first coupling portion and the second coupling portion are formed by extruding metal (see Park, paragraph [0043]: “first coupling bracket 213 may be formed of metal” and paragraph [0046]: “second coupling bracket 223 may be formed of metal”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 10, the combination teachings of Park and An as discussed above also disclose the display apparatus of claim 8, wherein when the coupling protrusion is inserted into the coupling groove in a first direction, the second housing prevents the coupling protrusion from moving in a second direction perpendicular to the first direction (see Park, paragraph [0055]: “as shown in FIG. 7, the locking protrusions 214 b may be spaced in the circumferential direction apart from each respective protrusion through hole 223 c-2. In this state, the locking protrusions 214 b cannot pass through the protrusion through holes 223 c-2. At this time, since the stopper protrusion 213 d is supported by the stopper groove 223 d, the first coupling bracket 213 may be prevented from rotating more than the angle of 55 degrees in the second direction”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 11 is rejected for the same reasons as discussed in claims 1 and 5 above.
Claim 12 is rejected for the same reasons as discussed in claim 6 above.
Claim 13 is rejected for the same reasons as discussed in claim 2 above.
Claim 14 is rejected for the same reasons as discussed in claim 3 above.
Claim 15 is rejected for the same reasons as discussed in claim 4 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212.  The examiner can normally be reached on Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484                                                                                                                                                                                                        

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484